The decree will be affirmed, for the reasons stated in the opinion below.
We express no opinion upon the propriety of the award to appellant Lieblich, of a lien on the proceeds of the sale of the mortgaged premises, for attorney's services rendered to his co-appellants, Emanuel Artale and Mamie Artale. The latter have not raised the question, and it is therefore not before us.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
 For reversal — None. *Page 269